Citation Nr: 1216182	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of foreign body, right forearm (previously evaluated as shrapnel wounds), prior to June 7, 2011. 

2  Entitlement to a rating in excess of 10 percent for residuals of foreign body, right forearm (previously evaluated as shrapnel wounds), as of June 7, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1991. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, confirmed and continued the respective 10 percent ratings for the Veteran's service-connected foreign body residuals of the right forearm.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2008. A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In a May 2011 decision the Board disposed of other issues on appeal and remanded the issue of entitlement to a rating in excess of 10 percent for residuals of foreign body, right forearm with slight limitation of motion to the RO for further development.  Such has been completed and this matter is returned to the Board for further consideration.

While the remand was pending the RO in an August 2011 rating decision granted a 20 percent rating for this disability effective June 7, 2011.  The 10 percent rating remained in effect prior to this date.  The Board has recharacterized this issue to reflect the staged increase.  

Additional evidence from the electronic folder includes VA records from October 2009 to March 2012 without a waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  However, as these records either do no pertain to the issue decided herein (i.e. residuals of metal fragment wound), or are otherwise duplicative of evidence currently of record the Board may proceed with the appeal without any prejudice to the Veteran. 38 C.F.R. § 20.1304(c)  (2011).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed

2.  There is no evidence of any current muscle disability affecting the right forearm, that would be more than a slight disability affecting the muscle groups from VI through IX at any time prior to or as of June 7, 2011. 

3.  The predominant disability affecting the right forearm is shown to be a right radial nerve neuropathy, that is shown to be manifested by sensory but no motor impairment and is productive of mild impairment of the right median nerve impairment resembling a mild incomplete paralysis of the radial nerve prior to June 7, 2011. 

4.  The predominant disability affecting the right forearm is shown to be a right radial nerve neuropathy, that is shown to be manifested by sensory but no motor impairment and is not productive of more than mild impairment of the right median nerve as of June 7, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of foreign body, right forearm with predominant manifestations of neuropathy of the right radial nerve, has been met prior to June 7, 2011.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.54, 4.55, 4.56, 4.71a, 4.73, Diagnostic Code 5306, 5307, 5308, 5309, 38 C.F.R. § 4.124a, Diagnostic Code 8515, 8715 (2011). 


2.  The criteria for rating in excess of 20 percent for residuals of foreign body, right forearm with predominant manifestations of neuropathy of the right radial nerve, are not met as of June 7, 2011.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.54, 4.55, 4.56, 4.71a, 4.73, Diagnostic Code 5306, 5307, 5308, 5309, 38 C.F.R. § 4.124a, Diagnostic Code 8515, 8715 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist 

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159  was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In the present case, the Veteran's claim for increased rating for his right arm disorder was received in May 2006.  Prior to adjudicating this claim in September 2006 a duty to assist letter addressing the increased rating claim was sent in May 2006, with another letter sent in June 2006. 

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of his and VA's respective duties. The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency. He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in a May 2008 letter.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. He received such notice in the above described letters.  In Vazquez-Flores v. Peake, 22 Vet App. 137   (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria. However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). Thus, in this regard, the notice requirements have been fulfilled in the May 2008 letter.  Thereafter the RO readjudicated this matter in an April 2011 supplemental statement of the case. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA medical records were obtained and associated with the claims folder.  The Veteran has not apprised the VA of any private records that need to be obtained. 

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination conducted in June 2011, provided current assessments of the Veteran's condition based not only on examination of the Veteran, but also on review of the records. 

In summary, the duties imposed by 38 U.S.C.A. §§ 5103  and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for a higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II.  Increased Rating for Residuals of Fragment in the Right Forearm 

The Veteran claims his residuals of foreign body injury of the right upper extremity is more severe than currently evaluated.  

By way of procedural history, service connection was granted for the residuals of the right forearm injury, classified as shrapnel wound, in a September 2004 rating.  An initial 10 percent rating was assigned under Diagnostic Codes 5207-8616, based on neurological findings of sensory deficits of the right forearm deemed to be mild.  This rating also granted separate service connection for a nodular scar of the right forearm, with a separate rating of 10 percent disabling assigned for this scar.  He filed a claim for an increased rating in July 2006, with the Rating decision of September 2006 continuing the 10 percent rating, but changing the evaluation to be under the criteria for moderate muscle disability, Diagnostic Code 5306 based on the foreign bodies having been lodged in the muscle of the extensor carpi radialis brevis and beneath the crossover point of the abductor pollicis longus tendon.  Thereafter the RO again shifted the evaluation to be as analogous to peripheral neuropathy under Diagnostic Codes 8714-5306.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2011). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 . 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint. See 38 C.F.R. § 4.59 (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519   (1996); 38 C.F.R. §§ 3.102 , 4.3 (2011). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70   (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c) . 

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d). 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars that are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side. Id.  

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History of a moderately severe disability of the muscles includes service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered. 

Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through one or more muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. Id.  

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those shown for moderately severe muscle injuries, should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin indicating wide damage to muscle groups in the track of a missile.  Palpation shows loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the sound side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. Id.  

The Veteran was rated by the RO in the September 2006 rating on appeal under Diagnostic Code 5306.  This Code rates impairment to Muscle Group VI. The function of Muscle Group VI involves extension of the elbow (long head of triceps is stabilizer of the shoulder joint).  This provision further provides: extensor muscles of the elbow (1) triceps; (2) anconeous.  Under Diagnostic Code 5306, a 10 percent rating is warranted for moderate disability, a 30 percent rating is warranted for moderately severe disability, and a 40 percent rating is warranted for severe disability (of the dominant upper extremity).  See 38 C.F.R. § 4.73 , Diagnostic Code 5306.  

The Board shall also consider other potentially applicable Diagnostic Codes pertaining to muscle injuries.  As there has been a history of findings pertaining to the hand including the thumb and finger, the Board shall consider the potential applicability of these Diagnostic Codes.  

Diagnostic Code 5307 rates impairment to Muscle Group VII. Muscle Group VII involves the muscles arising from the internal condyle of the humerus, to include the flexors of the carpus and long flexors of fingers and thumb and the pronator, and its functions include the flexion of wrist and fingers. 38 C.F.R. § 4.73 , Diagnostic Code 5307.  A 10 percent rating is assigned for moderate muscle impairment to the dominant hand; a 30 percent rating is assigned for moderately severe impairment to the dominant hand, and a 40 percent rating is assigned for severe impairment to the dominant hand. Id. 

Diagnostic Code 5308 rates impairment to Muscle Group VIII. Muscle Group VIII's functions include extension of wrist, fingers, and thumb; abduction of the thumb. It includes the muscles arising mainly from the external condyle of the humerus: extensors of carpus, fingers, and thumb; supinator. Under Diagnostic Code 5308, a moderate injury warrants a 10 percent rating; a moderately severe injury or severe injury both warrant a 20 percent rating for the dominant extremity. 38 C.F.R. § 4.73, Diagnostic Code 5308. 

Diagnostic Code 5309 rates Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements. 38 C.F.R. § 4.73 , Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73 , Diagnostic Code 5309, Note. 

A noncompensable rating is warranted for slight disability for injuries to Muscle Groups VI through IX, under Diagnostic Codes 5306, 5307, 5308 and 5309.  

Alternately as discussed in the procedural history, the right hand disability has been rated under other Diagnostic Codes to include Diagnostic Codes 5207-8616 under the original rating granting service connection for this disability in September 2004.  In the August 2011 rating decision granting an increased rating to 20 percent disabling effective June 7, 2011, the disability was rated under Diagnostic Codes 5306-8714.  This pertinent criteria is set forth as follows.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

In rating peripheral neuropathy attention is given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 . 

Peripheral neuralgia characterized usually by a dull and intermittent pain in the typical nerve distribution is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Except for the sciatic nerve, the maximum rating for peripheral neuropathy not characterized by organic changes is for moderate incomplete paralysis but peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis. 38 C.F.R. § 4.123 . 

A 20 percent evaluation is warranted for mild incomplete paralysis, neuritis or neuralgia of the radial nerve if affecting the major extremity.  A 30 percent evaluation is warranted for moderate incomplete paralysis, neuritis or neuralgia of the median nerve if affecting the major extremity.  Severe incomplete paralysis, neuritis or neuralgia of the median nerve warrants a 50 percent rating if affecting the major upper extremity.  38 C.F.R. § 4.124a , Diagnostic Codes 8514 (paralysis, 8614 (neuritis), 8714 (neuralgia). 

A 10 percent evaluation is warranted for mild incomplete paralysis, neuritis or neuralgia of the ulnar nerve if affecting the major extremity.  A 30 percent evaluation is warranted for moderate incomplete paralysis, neuritis or neuralgia of the median nerve if affecting the major extremity.  Severe incomplete paralysis, neuritis or neuralgia of the median nerve warrants a 40 percent rating if affecting the major upper extremity. 38 C.F.R. § 4.124a , Diagnostic Codes 8516 (paralysis, 8616 (neuritis), 8716 (neuralgia). 

Under 38 C.F.R. § 4.71a Diagnostic Code 5207 limitation of forearm extension of the major arm warrants a 10 percent evaluation when limited to either 45 or 60 degrees, warrants a 20 percent evaluation when limited to 75 degrees, warrant a 30 percent evaluation when limited to 90 degrees, warrant a 40 percent evaluation when limited to 100 degrees, and warrant a 50 percent evaluation when limited to 110 degrees. Id. 

In evaluating the severity of a fragment injury to the muscle, the history of the onset and course of the injury must be addressed. 

By way of history, the Veteran, who is shown in the medical history in the service treatment records to be right handed, sustained an injury to his right forearm on June 29, 1990, when a metal fragment of a sledgehammer went into his right forearm, with blood shooting out 6 inches and numbness of his hand.  X-ray revealed a fragment near his radius.  He was taken to surgery where the wound was enlarged and explored for removal of the foreign body.  None was found and he was returned to the emergency room (ER).  There was no numbness or paresthesias in the right forearm or hand.  Exam showed a one centimeter linear laceration of the radial aspect of the forearm, with normal radial/ulnar artery pulses.  X-ray showed a 2 by 3 millimeter fragment on the lateral aspect of the middle portion of the right radius.  There was also a smaller 1 millimeter fragment adjacent to this fragment.  There was no evidence of vascular injury.  The X-rays did not clearly show if the fragment was touching the radius.  Further X-rays were advised to determine this, with plans to consult orthopedics for removal if it were shown to touch the radius, and with local wound care if it did not.  

Subsequent service treatment records did not show evidence of infection, but he did undergo a procedure under local anesthesia to remove the foreign body and skin roughly a month later, in July 1990 with findings from biopsy of the excised tissue diagnosed as acute and chronic inflammation with fibrosis and foreign body giant cell reaction.  The foreign body itself remained in his right forearm and continued to cause tenderness as well as some tingling and numbness radiating into the dorsum of the hand.  He underwent further surgery in November 1990 to remove the two foreign bodies, and exploration of the cutaneous nerve.  None of the records revealed that he had infection following the injury or the surgical procedures.  He did undergo further treatment with Kenalog injections for a hypertrophic keloid scar in February and March 1991.  

Although used to support the grant of service connection for the right forearm disability, and predating the current claim on appeal by more than a year, the report of a July 2004 VA examination for the right forearm was significant in that it noted subjective complaints of occasional numbness and tingling in the right hand.  The examination itself resulted in an assessment of no deficits that the examiner could note on physical examination, other than subjective paresthesias as a result of his injury secondary to his shrapnel injury.  No further treatment or testing was deemed necessary unless his symptoms progressed.

The report of a July 2006 VA examination noted the history of a shrapnel wound to the right forearm while fixing a tank in service.  He indicated that he was told he had damage to a nerve and vein at the time.  He had a keloid formation in that area and had received Cortic steroid injections to help the keloid.  He persisted with some numbness in his thumb and index finger on that side.  Other than that, he had normal grip strength and occasional tenderness in the wound at present.  Examination of the scar on his right forearm revealed a 4 centimeter well healed scar on the radial aspect of the forearm.  There were no signs or symptoms of infection.  There was no pain of the scar on examination.  There was no adherence to underlying tissues shown.  He had normal skin texture around the scar and in the area of the scar.  There was no instability, elevation or depression of the scar.  It was deep in nature.  He had about a 4 centimeter area of destruction in the underlying soft tissue below the scar.  He did have a small keloid in that area that was now resolving.  There was no evidence of hypo or hyperpigmentation, induration or inflexibility of the skin around the scar.  He had no limitation of function caused by the scar.  He did have decreased sensation in his superficial radial nerve distribution in his thumb and index finger, relative in the right upper extremity.  There was no increase in pain or decrease in range of motion with repetitive motion testing of the scar on his right forearm.  The assessment was right forearm shrapnel wound with superficial radial nerve damage.  Again, no pain with range of motion of the right forearm was shown, including with repetitive motion.  

VA and private treatment records during the time period pertinent to this appeal mostly address other medical problems, with no findings or complaints regarding the right arm.  However a September 2007 VA record shows the Veteran underwent an electromyleogram (EMG) for a history of paresthesias and decreased sensation in a right radial nerve distribution, chronic over 17 years.  This was status post excision of shrapnel from the dorsal forearm, with subsequent surgery to reduce the keloid at that time.  Subcutaneous induration was extensive.  Results were interpreted to show findings consistent with anxonal neuropathy, right superficial radial nerve.  There were no electrodiagnostic findings consistent with carpal tunnel syndrome.

The Veteran's December 2008 hearing testimony stated that he experiences pain in his right arm, particularly as his job requires a lot of typing.  He indicated he took medication for it, but cited that it was only over the counter medication such as Tylenol or Ibuprofin.  He indicated that when typing or doing household tasks such as washing the car, his hand would have a tendency to stiffen up or "lock up"  He reported that he had to wait 30 minutes for his hand to relax after washing the car.  He also indicated that he had to alternate his typing duties with other tasks at work, to rest his hand.  He testified that he had been told that he had nerve damage after undergoing a nerve conduction test.  He indicated his grip was fine unless he had to do a task requiring repetitive motion.

The report of a June 2011 VA examination of the right forearm noted the history of the Veteran having been injured in the right forearm by a piece of metal from a tank sprocket with penetration into the radial surface of the distal forearm with X-rays showing a foreign body.  A history of his undergoing surgical removal of the foreign body was noted.  Since that time the Veteran reported having pain in the right thumb which aggravates him with increased activity.  He worked in law as a special agent with a significant amount of typing and keyboard work.  His job also required him to qualify with handgun work, with firing the gun causing terrific pain and discomfort in the right thenar eminence and also he had numbness of the thenar eminence and thumb.  This was a constant aggravation throughout the day, and he would often have to rest his hand and rub it while keyboarding.  He described it as a significant impairment on his productivity at work.  

Examination of the right forearm revealed a 7 centimeter long S shaped incision curving over the radial surface of the right forearm.  This was 5 centimeters above the radial styloid.  The incision was well healed, not cosmetically significant, nor depressed or raised.  It was unattached to underlying tissue and there was no absence of underlying tissue.  There was no evidence of skin breakdown or drainage.  

Physical examination of the right thumb showed that he could touch the tip of the thumb to the base of his fifth MC.  There was no wasting or fasciculation of the thenar eminence.  He was able to detect vibratory sensation in the nail of the right thumb.  He was right handed.  His sharp and dull discrimination of the right thenar eminence was approximately 60 percent of what was felt on the heel of the right hand.  Pinprick was also significantly diminished on the right thenar eminence.  The diagnosis was status postoperative surgical extraction of foreign body, right distal forearm with injury to the sensory branch of the distal, dorsal and ventral branches of the sensory nerve to the right thumb.  The examiner detected no diminished muscle strength.  Only sensory impairment was detected.  The examiner commented that this disability was purely a sensory issue.  It was very definite, but there was no motor nerve involvement.  The sensory function was significantly impaired in this localized area of the right thumb involving the thenar eminence and the dorsum of the right thumb as well.  

A.  Increased Rating for Residuals of Foreign Body Right Forearm, Rated 10 percent Disabling prior to June 7, 2011.

Based on a review of the foregoing, the Board finds that the evidence supports a 20 percent rating for neurological manifestations prior to June 7, 2011, but the preponderance of the evidence is against a separate compensable rating under any of the other potentially applicable criteria.  

Under the criteria for muscle injuries, the history did show that the Veteran sustained a shrapnel like injury from the hammer fragment, with subsequent surgery to address foreign body inflammation a month after the June 1990, and additional surgery a few months later in November 1990 to remove the foreign bodies and explore issues with the cutaneous nerve.  While this history is consistent with that of a moderate disability of the muscles, the objective findings at present reflect a history of healing with good functional results and no cardinal signs of muscle disability.  See 38 C.F.R. § 4.56(c).  The primary disability shown in the evidence prior to June 7, 2011 is shown to be neurological in nature with evidence in the July 2006 VA examination showing no limitation of motion or function, and no evidence of weakness, with normal grip strength.  The assessment in this examination is noted to be right forearm shrapnel wound damage with superficial radial nerve damage.  The additional evidence further is silent for evidence of any muscle damage, with a September 2007 EMG confirming findings consistent with axonal neuropathy of the right superficial radial nerve.  

Thus this evidence fails to show evidence of any muscle damage that could be construed as more than slight, thus a separate compensable rating is not shown to be warranted for muscle injury.  See 38 C.F.R. § 4.73 , Diagnostic Codes 5306, 5307, 5308, 5309.  Additionally, as there is no evidence of loss of function or motion in the evidence prior to June 7, 2011, it is not necessary to consider whether a separate evaluation is warranted under 38 C.F.R. § 4.71 under Diagnostic Code 5207, or any other Diagnostic Codes for loss of motion.

Thus the Board must now consider whether a rating in excess of 10 percent disabling is warranted under the criteria for neurological disorders, as this is the predominant disability shown.  

In this matter, the Board finds that the evidence does support a 20 percent rating for the neurological manifestations shown in the right upper extremity prior to June 7, 2011 based on Diagnostic Code 8714, which assigns a 20 percent rating for neuralgia resembling a mild incomplete paralysis of the radial nerve of the right upper extremity.  In assigning this rating, the Board has considered the findings from the July 2006 VA examination showing decreased sensation of the radial nerve distribution affecting his thumb and index finger, the findings from the EMG in September 2007 confirming right radial nerve neuropathy, and the Veteran's testimony regarding the pain and functional problems caused by this neuropathy.  

Accordingly, a 20 percent rating for the residuals of right radial nerve neuropathy is warranted prior to June 7, 2011.

However the evidence does not support a rating in excess of the 20 percent rating for this disability prior to June 7, 2011.  The objective medical evidence fails to show muscle atrophy, weakness, fasciculation's or other neurological findings that would closely resemble the criteria for a moderate incomplete paralysis.  In sum, the medical evidence demonstrates that the Veteran is not entitled to a rating in excess of 20 percent for the residuals of foreign body injury with right radial nerve neuropathy prior to June 7, 2011.

B.  Increased Rating for Residuals of Foreign Body Right Forearm Rated 20 percent Disabling as of June 7, 2011.

Based on a review of the evidence, which consists of the VA examination of June 7, 2011, the Board finds that the preponderance of the evidence is against a rating in excess of a 20 percent rating for this disorder.

Again, as with the evidence prior to this June 2011 examination, the evidence fails to show any evidence of a current functional disability involving the muscle, nor of loss of motion.  This examination specifically described the disability as only sensory (and thus neurological) in nature.  Thus an increased rating is not shown under the previously discussed criteria governing muscle injury or loss of motion or function. 

In regards to the muscle disability, the evidence from this June 2011 VA examination again shows the neurological impairment to be no more than a mild incomplete paralysis of the right radial nerve under Diagnostic Code 8714.  This examination specifically reported no wasting or fasciculation, or loss of strength as would be expected in a moderate incomplete paralysis.   

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent as of June 7, 2011 for the residuals of foreign body injury with right radial nerve neuropathy as of June 7, 2011.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Other Considerations 

In making the aforementioned determination, the Board reiterates that it considered whether staged ratings under Hart, supra, were appropriate.  However, a thorough review of the record does not reflect any distinctive period(s) beyond those already granted, where the severity of the Veteran's right arm disability warranted rating(s) in excess of those currently in effect. 

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. 

Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular ratings for his service-connected right arm, and the Veteran has not raised the matter himself.  The Board therefore is without authority to consider the matter of extraschedular ratings.  The Veteran is free to raise this as a separate issue with the RO if he so desires. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected disabilities.  In fact, the record reflects the Veteran is gainfully employed as an attorney/special agent.  None of the evidence suggests that the Veteran is unemployable, therefore, the Board finds that no further consideration of a TDIU is warranted. 



ORDER

Entitlement to a 20 percent rating for residuals of foreign body, right forearm is granted prior to June 7, 2011, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for residuals of foreign body, right forearm (previously evaluated as shrapnel wounds), as of June 7, 2011 is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


